DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 12, 2021 has been entered.
 
Response to Amendment
The amendment filed February 12, 2021 has been entered.  Claims 1-20 remain pending in this application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 9, 2020 and February 23, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
Examiner notes that in multiple claims, steps that are performed (e.g. – adding a queue pair, deleting a queue pair, locking the submission queue, etc.) are recited with no explicit relation to the respective determining step in the claim.  While there is no issue of indefiniteness in the claims and therefore no rejection is merited at this time, the claim scope is potentially broader than applicants intend.  For example, using the independent claims, as long as operating a system with queue pairs includes adding a queue pair at any point in time, this would sufficiently read upon the claims, regardless of when the queue pair is added or if this addition is in response to a system utilization determination.  Examiner recommends considering amending the claims to more clearly recite performing steps in response to their respective determinations.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 19 recites a means for processing, where claims 19 and 20 recite functional configurations for this means for processing.  A review of the specification shows that the processing circuit mentioned in [00225] is the specification equivalent to the means for processing.   Examiner notes that while [00225] only recites the processing circuit at a high level of generality, a review of the rest of the specification provides description of the different policies and implementations that would provide for an algorithm for performing the claimed 

Claim Interpretation - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 10, 19 recites the steps of:
Calculating a system utilization ratio, and
Determining that:
The system utilization ratio has exceeded a first threshold utilization…
Adding a new queue pair improves system performance…
These steps, as drafted, are processes that under the broadest reasonable interpretation include performance of the limitations in the mind. Notably, in claim 1, no structure or computer components are recited as necessary to perform the step.  Claims 10 and 19 recite structural limitations (storage devices and the processing circuit/means for processing), where some of the structure is recited as configured to perform the above steps, but these structures are recited at a high level of generality (see the above discussion on interpretation under 35 U.S.C. 112 for further analysis regarding the means limitation) and do not preclude the steps from being performed in the mind.  The recited steps are calculations and observations of a computer environment, steps which can be performed by a person observing a computing system.  

The additional limitations recited are sufficient to conclude that the judicial exception is integrated into a practical application, as follows. 
Claims 1, 10, and 19 recite the additional limitation of:
Adding the queue pair.
Claims 10 and 19 recite the additional limitations of:
[instantiating] one or more input output queue pairs
Both the adding and instantiating steps are interpreted to effect a particular transformation to the system, where the adding step creates an additional queue pair for use in the system, and the instantiating step creates the initial queue pairs for use in the system, see MPEP § 2106.05(c).  Further, as the addition of the queue pair is explicitly determined to improve system performance, then the step of adding the queue pair is considered to be directed to improving the functioning of a computer, see MPEP § 2106.05(a).  Examiner notes that due to the breadth of the claim (see the above discussion on claim interpretation), the broadest reasonable interpretation of the adding the queue pair does not necessarily require the addition of a queue pair in response to the determination step.  In such a case, adding a queue pair is not explicitly linked to improving system performance, but is still considered to effect a transformation on the system.

A review of the dependent claims show that while additional steps are recited directed to determining, which is considered to be an abstract idea, the additional steps recited are either effecting a transformation on the system or are directed to improving the functioning of a computer, and all of the dependent claims are similarly considered to be integrated into a practical application and therefore eligible under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 10, 11, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cardona et al. (US 8,589,941) in view of Gao et al. (“PEED: A Prediction-based Fair Active Queue Management Algorithm”), Conti et al. (US 2012/0079495), Akaike et al. (US 2018/0285021), and Kamiya (US 6,438,138).
Regarding claim 1, Cardona teaches a method for managing input output queue pairs (Fig. 5), the method comprising: 
calculating a workload (Fig. 5, monitor a workload of the operating system, step 506),
determining that: 
the workload has exceeded a first threshold utilization during duration of a first a time period exceeding a first threshold length (Fig. 5, step 508 determining if workload has risen above high threshold), and 
adding a new queue pair is expected to improve system performance (Cardona states that exceeding the high threshold “indicates an insufficient 
adding the new queue pair (Fig. 5, allocating and initializing a new queue pair, steps 510-514).
Cardona fails to teach where the calculation and determination are based on a system utilization ratio, the system utilization ratio being a ratio of: 
an arrival rate of input output requests, to 
a service rate
Cardona further fails to teach wherein the service rate corresponds to an average processing delay per input output request, where the determination that adding a new queue pair improves system performance is performed by estimating a change in the service rate according to the new queue pair, as well as where the first threshold length is greater than 0. 
As discussed above, Cardona’s system monitors the general workload of the operating system.  Cardona discloses that this monitored information can include “transmit/receive bytes per second, a number of flow control frames being sent and received by the network adapter, a number of DMA overruns detected by the network adapter, a number of transmit timeout events detected by the device driver, a number of receive packets processed by the device driver per interrupt, a number of transmit packets on a software queue, or the like”, Col. 10, Lines 2-8 and notably, the number of receive packets and the bytes/second or number of frames being sent/received are similar to the arrival rate and the service rate.  However, Cardona does not disclose measuring a ratio of any of these factors as a metric for the 
Gao’s disclosure is related to providing an algorithm for managing queues in the context of network traffic.  The question of how to manage queues is pertinent to the claimed invention and as such, Gao comprises analogous art.
As part of this disclosure, Gao provides for a metric for measuring the workload and congestion for network, called the load factor, where the load factor is defined as a ratio of the periodically measured arrival rate and service rate, see Section 3.1, Paragraph 3 and Equation 1.  
An obvious modification can be identified: incorporating Gao’s load factor as the measure of the workload.  Such a modification reads upon the system utilization ratio as a ratio of the arrival rate to service rate.  Further, as Cardona already provides the ability to measure metrics analogous to the arrival and service rates, incorporating this load factor would not be outside the skill of one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Gao’s load factor with Cardona’s dynamic allocation/deallocation of queue pairs, as Gao’s load factor provides a more direct metric that indicates either congestion or underutilization, see Gao Section 3.1, Paragraphs 1-3.
The combination of Cardona and Gao still fails to teach wherein the service rate corresponds to an average processing delay per input output request, as well as the details about the threshold length and the estimation of the service rate change.  Gao’s service rate is explicitly provided as the link bandwidth, which is not a processing delay.

As part of this disclosure, Conti discloses that the following metrics can be gathered: metrics related to queue length, see [0050], and metrics “related to the wait queue time (e.g., average, longest, and shortest), meaning how much time a queued request has to wait before being ‘served’”, [0051]”.
An obvious modification can be identified: incorporating tracking the average wait queue time into Cardona’s system.  As Cardona’s system has been modified to track load factor as a ratio of measured statistics, this modification further modifies the combination such that the measured load factor is a ratio of the arrival rate and the average wait queue time.  Such a modification reads upon the limitation of the claim, as this modification reads upon the definition of the service rate.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Conti’s average wait queue time statistic into Cardona’s system of dynamic allocation/deallocation of queue pairs, as the average wait queue time is another metric by which systems can understand the congestion of a system, see Conti [0053] where applications use the queue lengths and queue wait times to better schedule requests. Further, as Cardona is already capable of tracking the frequency of packets per interrupt, frames being sent/received, see Col. 10, Lines 1-8, then one of ordinary skill in the art would recognize that measuring the wait queue time is a corollary for how many requests are 
The combination Cardona, Gao, and Conti still fails to teach the details concerning the estimation of the service rate and the threshold length.
Akaike’s disclosure is related to a system with the ability to reconfigure queue pairs and load balance requests across queue pairs and as such comprises analogous art.
As part of this disclosure, Akaike discloses a process for identifying how to load balance across queue pairs, including whether to add or remove queue pairs, in Fig. 14.  As part of this process, Akaike discloses the ability to estimate whether a proposed change in the queue pair distribution helps, see [0159]’s discussion on calculating change in the CPU utilization rate, where [0071] describes the CPU utilization rate as being related to the rate of fetching commands and is understood to be analogous to the service rate of a queue.  Specifically, Akaike calculates a change in the utilization rate based on an estimation of the re-distribution of the resources across the queue pairs based on a simple addition or past statistical information.
An obvious modification can be identified: including a step to calculate an expected change in the system utilization ratio during the process of monitoring the workload and adding/removing queue pairs.  Such a modification reads upon the determination of whether the addition of queue pair is expected to improve system performance by estimating a change in the service rate according to the new queue pair.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Akaike’s process of calculating estimated changes 
The combination of Cardona, Gao, Conti, and Akaike fails to teach the details regarding the threshold length.
Kamiya’s disclosure is related to providing a control for cell network based on queue congestion.  As the disclosure relates to managing queues and processing, Kamiya’s disclosure is reasonably pertinent to the claimed invention and consequently comprises analogous art.
As part of this disclosure, Kamiya describes a system for managing queues for handling a transmission rate in Col. 6, Lines 36-60, where the queue tracks a queue length, with different thresholds representing degrees of congestion, as well as a timer threshold Th to track excess time.  When a queue threshold is exceeded, a timer is started to track the time in a given status, see Col. 6, Lines 45-47.  When the queue threshold is exceeded for a time beyond a timer threshold Th, then the control signals are asserted to begin controlling the congested traffic, see Col. 6, Lines 53-56.  While the description cited relates to the first embodiment, Figs. 4 and 6 shows that this holds in the second embodiment of Fig. 6, where the second embodiment also utilizes this timer threshold when rolling back control signals as the queue length drops below the congestion threshold, see also Col. 8, Line 54-Col. 9, Line 10.
An obvious modification is identified: incorporating a timer to identify the length that Cardona’s utilization metrics exceed a utilization threshold, as well as a timer threshold to time how long the utilization metrics exceed the threshold before enacting control steps.  Such a 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Kamiya’s timers to delay controlling queue management with Cardona’s system of dynamically allocating/deallocating queue pairs, as Kamiya discloses that the use of the timers allows for the ability to more effectively determine the degree of control needed, see Col. 12, Lines 22-29, as well as providing greater stability by not frequently changing resources, see Col. 9, Lines 7-10.
Regarding claim 2, the combination of Cardona, Gao, Conti, Akaike, and Kamiya teaches the method of claim 1, further comprising: 
determining that: 
the system utilization ratio has remained below a second threshold utilization during a duration of a second time period exceeding the first threshold length (Fig. 5, step 516 determining if the workload has fallen below low threshold; as discussed in the claim 1 rationale, the second embodiment of Kamiya’s disclosure relied upon for modification utilizes the time threshold again as the queue length falls below thresholds, and therefore would also be incorporated into this method of Cardona’s where the workload falls below a low threshold), and 
deleting a queue pair is expected to improve system performance (Cardona’s disclosure is premised upon providing a dynamic allocation of queue 
deleting a queue pair (Fig. 5, steps 520-526).
Regarding claim 10, Cardona teaches a system (data processing system shown in Figs. 2 and 4), comprising: 
a processing circuit (Fig. 2, processor units 211), and 
one or more persistent storage devices (Fig. 2, hard disk 236), 
the processing circuit being configured to (Cardona discloses that in an embodiment, the methods of the disclosure can be performed by the processors of the system, see Col. 1, Lines 58-65): 
instantiate one or more input output queue pairs (Fig. 5, step 502 allocate a single queue pair); and
perform the method of claim 1 and can therefore be rejected according to the same rationale.
Cardona, Gao, Conti, and Kamiya fail to teach where the input output queue pairs are instantiated for storing:
input output requests to be sent to the one or more persistent storage devices, and 
command completions received from the one or more persistent storage devices.
Cardona generally discusses traffic being routed through the queue pairs, but does not provide details related to how this traffic relates to the storage devices. 
Akaike’s disclosure is related to a system with the ability to reconfigure queue pairs and load balance requests across queue pairs and as such comprises analogous art.
In Akaike’s disclosure, queue pairs are depicted in Fig. 2 to include an incoming queue and an outgoing queue, see also Fig. 3, where the queue pairs are utilized to transmit requests and completion responses, see [0054].  More specifically, a request to a logical volume is enqueued to the input queue, see [0060], while the command completions are enqueued to the outbound queue, see [0061]. 
An obvious combination can be identified: combining Akaike’s use of the inbound and outbound queues with Cardona’s queueing system.  Such a combination reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Akaike’s functionality of the inbound and outbound queues with Cardona’s queueing system.  Both elements are known in the art, and as Akaike provides specifically functionality for routing traffic through the queue pairs, while Cardona describes this routing at a higher level of generality, then one of ordinary skill in the art would 
Claim 19 can be rejected according to the same rationale of claim 10.  While the claims differ in that claim 19 recites a means for processing instead of a processing circuit, the processing units of Cardona sufficiently read upon the structure of the means for processing.  Further, as the processing units of Cardona are disclosed as performing methods such as Fig. 5, this would sufficiently read upon the functionality of the means for processing.  As such, the rationale for claim 10 applies to rejecting claim 19. 
Claims 11 and 20 are rejected according to the same rationale of claim 2. 
Claims 3-6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cardona in view of Gao, Conti, Akaike, and Kamiya, and further in view of Bubb et al. (US 2018/0349300) and Jain et al. (US 2014/0274011).
Regarding claim 3, the combination of Cardona, Gao, Conti, Akaike, and Kamiya teaches the method of claim 2, further comprising: 
determining that: 
the system utilization ratio is below the first threshold utilization and above a third threshold utilization (during normal operation, Cardona can measure the workload to be between the high and low thresholds, see Fig. 5; as the third threshold utilization is not explicitly defined in the claim language, a reasonable interpretation is that the third threshold utilization and second threshold are identical, and as such, this normal operation reads upon this determination).

adjusting a lower queue height threshold to be equal to a function of the service rate.
Neither Cardona nor Gao discuss thresholds related to the queue length, let alone adjusting these thresholds.  While Conti does discuss gathering statistics related to the queue length, see [0050], these are not disclosed to act as thresholds to control how incoming requests interact with the queues, let alone disclosed as adjustable. While Kamiya’s disclosure is related to queue length, Kamiya does not disclose adjusting the different queue length thresholds. 
Bubb’s disclosure is related to a queue manager and as such comprises analogous art.
As part of this disclosure, Bubb’s queue manager provides for the ability to set multiple watermarks, see Fig. 3, where examples of the watermarks include a high and low watermark, see [0016].  Further, Bubb discloses that these watermarks are dynamic and can be adjusted, see [0018,0047].
An obvious modification can be identified: incorporating Bubb’s queue watermarks, and further allowing these watermarks to be dynamic.  This would read upon adjusting these parameters during normal operation.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Bubb’s dynamic watermarks with Cardona’s queueing system, as the watermarks enable the system to avoid queue overruns/overflows, see 
The combination of Cardona, Gao, Conti, Akaike, Kamiya, and Bubb does not teach where the lower queue threshold is adjusted to be equal to a function of the service rate.
Jain’s disclosure is also related to queue management and as such comprises analogous art.
As part of this disclosure, Jain also discloses the use of a high and low watermark, see [0053], and specifically that these values may be set according to PHY parameters.  Earlier in the disclosure, Jain discloses that these PHY parameters are related to the physical system configuration and can include metrics such as system bandwidth, see [0007, 0039].
While the specific physical metrics are related to the network traffic context of Jain’s disclosure, Jain’s disclosure teaches that the queue’s watermarks can be adjusted according to the system metrics. 
An obvious modification can be identified: modifying the dynamic configurability of the watermarks as discussed previously in Bubb to be configured according to the workload metrics of Cardona, Gao, Conti, Akaike, and Kamiya, which include the service rate.  Such a modification reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Jain’s configuration of watermarks based on physical parameters with the dynamic nature of the watermarks, as one of ordinary skill in the art would recognize that using the physical settings as a motivation to change watermarks 
Regarding claim 4, the combination of Cardona, Gao, Conti, Akaike, Kamiya, Bubb, and Jain teaches the method of claim 3, and Cardona teaches the method further comprising: 
determining that: 
a centralized queue stores an input output request (Cardona’s traffic is routed through a network adapter, see Fig. 4, Col. 2, Lines 42-48 where the traffic is routed to/from the queue pairs via the adapter, and as such any request would be processed by the adapter, reading upon this limitation), and 
The combination further teaches the method further comprising:
determining that:
a submission queue of a first queue pair of the input output queue pairs is unlocked, and 
a height of the submission queue is less than an upper queue height threshold; and 
enqueueing the input output request.
Following the claim 3 rationale, Bubb’s high watermark is described as representing a queue full condition, see [0016], where if a queue full condition is recognized, additional entries cannot be enqueued, see [0007].  As such, in the combination identified in claim 3, if the current queue length is not at the high watermark, then incoming requests can be enqueued, i.e. – the queue is not locked, reading upon the limitations of the claim.  
Regarding claim 5, the combination of Cardona, Gao, Conti, Akaike, Kamiya, Bubb, and Jain teaches the method of claim 4, further comprising: 
determining that a current height of the submission queue equals the upper queue height threshold; and 
locking the submission queue (as discussed in the claim 4 limitation, reaching the high watermark of Bubb’s disclosure prevents additional elements from enqueueing, effectively locking the queue when the high watermark is reached, or equaled).
Regarding claim 6, the combination of Cardona, Gao, Conti, Akaike, Kamiya, Bubb, and Jain teaches the method of claim 3, further comprising: 
determining that a submission queue of a first queue pair of the input output pairs is locked;
determining that the current height of the submission queue does not exceed the lower queue height threshold; and 
unlocking the submission queue, as follows.
Cardona, Gao, Conti, Akaike, Kamiya, and Bubb fail to teach this feature.  Bubb’s low watermark corresponds to a queue empty situation, see [0046], but this is understood to represent when multiple requests can be dequeued, not when requests can begin to be enqueued again.
Jain’s disclosure provides for an alternate function of the high and low watermarks. In Jain’s disclosure, upon reaching the high watermark, the data buffers will cease accepting data from applications, effectively locking the buffer, and will only start accepting data again when the amount of data in the buffer falls below the low watermark, see [0053].

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Jain’s low watermark functionality with the queueing system, as this watermark functionality ensures that a queue can sufficiently empty before re-opening, where prematurely re-opening the queue can quickly lead to a situation where the queue is overrun with requests again. 
Claims 12-15 are rejected according to the same rationale of claims 3-6. 
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cardona in view of Gao, Conti, Akaike, and Kamiya, and further in view of Downey (“Using Queue Time Predictions for Processor Allocation”).
Regarding claim 9, the combination of Cardona, Gao, Conti, Akaike, and Kamiya teaches the method of claim 2, but fail to teach the method further comprising: 
determining that a time interval having a length exceeding a second threshold length has elapsed since a most recent use of numerical minimization to determine and set a first number of queue pairs; 
performing numerical minimization of a model of an average processing delay per input output request as a function of the first number of queue pairs, to calculate a second number of queue pairs to be used during operation; and 
adding zero or more new queue pairs or deleting zero or more queue pairs so that the first number of queue pairs is equal to the calculated second number of queue pairs to be used during operation.
Cardona’s disclosure does provide for a continual monitoring and determining of whether queue pairs need to be added or deleted, as discussed in the rationale of claims 1 and 2.  However, this is not enough to read upon calculating and setting a number of queue pairs to utilize.
Downey’s disclosure is related to utilizing queue performance for allocating processors for jobs and as such comprises analogous art.  As part of this disclosure, Downey provides an allocation strategy OPT, where n processors are allocated based on minimizing the turnaround time of a job Q(n) + R(n), where Q(n) is the wait time for n available processors and R(n) is the time to process the job, see Section 6, Paragraph 5.
An obvious modification can be identified: in addition to simply adding/deleting pairs in response to the utilization ratio reaching thresholds, incorporating Downey’s process of optimizing the number of queue pairs to minimize the processing time.  Such a modification reads upon the limitations of the claim, as this calculation would be a constant monitoring, and as such, with a time threshold of 0, this reads upon the first determining step, Downey’s determination of the optimal number of queues reads upon the performing numerical 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Downey’s optimization process, as this optimization aids system performance by adjusting the amount of resources to reduce the processing time for requests. 
Claim 18 is rejected according to the same rationale of claim 9.

Allowable Subject Matter
Claims 7, 8, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 7 and 16 recite, using claim 7 for exemplary language, wherein the function is a numerically found minimum of a model of an average processing delay per input output request.  
Modeling the average processing delay per request is not novel.  This is seen in references such as Conti and Guan et al. (“Performance analysis of a threshold-based discrete-time queue using maximum entropy”).  Guan even shows modeling delays based on a given threshold, which is related to the subject matter of claims 8 and 17.  However, the limitation requires that the adjusting of a lower queue height threshold, as disclosed in parent claims 3 or 12, is equal to a numerically found minimum of the model.  It is this adjusting of the lower 
As such, while utilizing the average processing delay for tracking metrics is not novel or nonobvious, examiner maintains that adjusting the lower queue height threshold to be equal to a numerically found minimum of a model of the average processing delay per request is allowable.
Claims 8 and 17 are objected to for dependence on claims 7 and 16 respectively. 

Response to Arguments
Applicant’s arguments filed February 12, 2021 are unpersuasive in part and moot in part.
A new reference Akaike is cited, and so the arguments are moot for the lack of opportunity to address the new citation.
Regarding the Kamiya reference, arguments address the citation of Kamiya provided in the advisory action mailed February 8, 2021, arguing for a failure to teach determining that a system utilization ratio has exceeded a first threshold utilization for a duration of time period 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chase et al. (“Managing Energy and Server Resources in Hosting Centers”) and Mazzucco et al. (“Profit-Aware Server Allocation for Green Internet Services”) both disclose a dynamic allocation of resources to address queue utilization, where the effect of adding/removing servers is estimated.
Ganguli et al. (US 2019/0354406) discloses estimating future bandwidth usage of queue pairs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093.  The examiner can normally be reached on Mon-Thur 9:00-6:00 CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.H./Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139